Citation Nr: 0425610	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, in which the veteran's 
application to reopen a claim for entitlement to service 
connection for hearing loss was denied.  

In April 2002, the veteran requested that he be afforded an 
RO hearing, but such hearing request was withdrawn by the 
veteran prior to its occurrence.  Pursuant to his request, 
the veteran was afforded a hearing before the Board in 
Washington, DC, in August 2004, a transcript of which is of 
record.  Additional documentary evidence was submitted at 
that time, with a waiver for its initial review by the RO.  
At that hearing, allegations were advanced which reasonably 
raise a claim for entitlement to service connection for 
tinnitus.  As such claim has not been developed for the 
Board's review at this time, it is referred to the RO for 
appropriate development and initial adjudication.

This case has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003), based on a showing of good cause.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Inherent in the appellate issue of whether new and material 
evidence has been submitted to reopen the previously denied 
claim is the preliminary matter of whether finality attached 
to the RO's prior denial of service connection for hearing 
loss in November 1982.  Such matter, it is noted, has not to 
date been addressed by the RO, but is reasonably raised by 
the veteran's submission of correspondence, dated in October 
1983, indicating that he wished to enter an appeal of the 
November 1982 denial.  It is noteworthy, too, that such 
correspondence does not contain an imprinted stamp as to its 
date of receipt by the RO, although there is a notation that 
the letter was sent with a return receipt requested, which is 
not now on file.  The record also includes October 1984 
correspondence from the veteran to the RO, containing an 
explanation of the delay he had encountered in obtaining 
proffered evidence; such correspondence was accompanied by a 
small portion of the photocopied return receipt from postal 
authorities.  No statement of the case is shown to have been 
prepared and furnished to the veteran in terms of the 
November 1982 denial.  In view of the foregoing, and in light 
of the fact that the veteran has not to date been asked to 
provide evidence that he initiated an appeal of the November 
1982 denial, remand is required to permit the RO to undertake 
further actions.  

At the August 2004 hearing, the veteran testified that a VA 
medical professional, Dr. H, had previously indicated to him 
that his use of Quinine in service led to the onset of his 
hearing loss.  The only record on file compiled by Dr. H, 
Ph.D., an audiologist at the VA Medical Center in Washington, 
DC, was compiled on the occasion of an audiological 
evaluation he conducted in August 2001.  Remand to obtain any 
further records compiled by Dr. H is therefore necessary for 
compliance with the VA's duty to assist obligation.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995).  Attempts to 
retrieve examination and treatment records from other medical 
providers and the veteran's former employer are likewise 
found to be in order.

For the reasons noted, this matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO must contact the veteran in 
writing for the specific purpose of 
ascertaining whether he is challenging 
the finality of the November 1982 
decision of the RO in which his initial 
claim for service connection for hearing 
loss was denied.  If such a challenge is 
being pursued, the RO should ask the 
veteran to submit any and all evidence he 
has in his possession indicating that a 
timely appeal was initiated, including 
the receipts signed by RO personnel and 
returned to the veteran by the United 
States Postal Service with respect to the 
veteran's October 1983 and October 1984 
letters, or any other letters, reportedly 
sent to the Washington RO for the purpose 
of appealing the November 1982 denial.  
That must be followed by any and all 
other development deemed necessary by the 
RO with respect to the question of 
whether finality attached to the November 
1982 denial of service connection for 
hearing loss.  

2.  The RO must contact the veteran in 
writing and request that he furnish a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions which have examined or 
treated him for hearing loss since his 
discharge from service in July 1945.  
Upon receipt of such information, the RO 
should attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  
Regardless of whether the veteran 
responds to the aforementioned request 
for information as to his medical 
providers, the RO must attempt to obtain 
any and all VA examination and treatment 
records not already contained in the 
veteran's claims folder which pertain to 
his claimed hearing loss, including but 
not limited to those examination and 
treatment reports compiled by Dr. H, 
Ph.D., at the VA Medical Center in 
Washington, DC, as to the etiology of the 
veteran's hearing loss.  Once obtained, 
those records must be made a part of the 
veteran's claims folder.  

3.  Lastly, the RO must readjudicate the 
veteran's application to reopen a claim 
of service connection for hearing loss, 
inclusive of the issue of whether 
finality attached to the November 1982 
denial of service connection for hearing 
loss and whether new and material 
evidence has been presented to reopen the 
claim.  Such readjudication must be based 
on all of the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the jurisprudence interpretive thereof.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



